284 So. 2d 237 (1973)
Frances Sharon JAYNE, Formerly Frances Sharon Dennison, Appellant,
v.
Calvin B. DENNISON, Appellee.
No. 73-15.
District Court of Appeal of Florida, Second District.
October 10, 1973.
Rehearing Denied November 14, 1973.
*238 J. Thomas Wright, of Herce, Martinez & Associate, Tampa, for appellant.
Donald C. Evans and J. Ronald Wigginton, Tampa, for appellee.
COWART, JOE A., Jr., Associate Judge.
The appellant claims that every order changing custody must include a finding that the prior custodian is unfit. This is not correct. There need only be a substantial, material change of circumstances that strongly infers a change of custody would promote the welfare of the child. Negative factors in the mother's circumstances, short of unfitness, when coupled with intervening special needs of the child and increased ability of the father to provide for the child may be sufficient to justify a change. While unfitness is entitled to much weight, and is a factor often noted in the cases, it is not an absolute prerequisite to a change.
The appealed order is Affirmed.
MANN, C.J., and BOARDMAN, J., concur.